Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161679(68)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TRACY LYNN SULLIVAN,                                                                                 Richard H. Bernstein
           Plaintiff,                                                                                  Elizabeth T. Clement
                                                                     SC: 161679                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 348606
                                                                     Wayne CC: 18-104696-DM
  BRIAN ROBERT SULLIVAN,
           Defendant-Appellee,
  and
  TRISH OLEKSA HAAS,
             Petitioner-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of petitioner-appellant to extend the time
  for filing her reply is GRANTED. The reply submitted on December 3, 2020, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2020

                                                                               Clerk